EXECUTION VERSION $520,000,000 SENIOR SECURED BRIDGE LOAN CREDIT AGREEMENT Dated as of February 5, 2008, Among BERRY PLASTICS CORPORATION (formerly Berry Plastics Holding Corporation), as Borrower, THE LENDERS PARTY HERETO, BANK OF AMERICA, N.A., as Collateral Agent and Administrative Agent GOLDMAN SACHS CREDIT PARTNERS L.P., as Syndication Agent, LEHMAN BROTHERS INC., as Documentation Agent, BANC OF AMERICA SECURITIES LLC GOLDMAN SACHS CREDIT PARTNERS L.P. LEHMAN BROTHERS INC., as Joint Bookrunners and Joint Lead Arrangers TABLE OF CONTENTS ARTICLE I Page Definitions SECTION 1.01. Defined Terms 1 SECTION 1.02. Terms Generally 46 SECTION 1.03. Effectuation of Transactions 47 SECTION 1.04. Senior Debt 47 ARTICLE II The Credits SECTION 2.01. Commitment 47 SECTION 2.02. Loans and Borrowings 49 SECTION 2.03. Requests for Borrowings 49 SECTION 2.04. [Reserved] 50 SECTION 2.05. [Reserved]. 50 SECTION 2.06. Funding of Borrowings 50 SECTION 2.07. Interest Elections 50 SECTION 2.08. Termination of Commitment 51 SECTION 2.09. Repayment of Loans; Evidence of Debt 51 SECTION 2.10. Prepayments, etc. 52 SECTION 2.11. Change of Control Prepayment Offer 53 SECTION 2.12. Fees 54 SECTION 2.13. Interest 54 SECTION 2.14. Alternate Rate of Interest 55 SECTION 2.15. Increased Costs 55 SECTION 2.16. Break Funding Payments 56 SECTION 2.17. Taxes 57 SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set offs 58 SECTION 2.19. Mitigation Obligations; Replacement of Lenders 60 SECTION 2.20. Illegality 61 ARTICLE III Representations and Warranties SECTION 3.01. Organization; Powers 61 SECTION 3.02. Authorization 61 SECTION 3.03. Enforceability 62 SECTION 3.04. Governmental Approvals 62 SECTION 3.05. Financial Statements 62 SECTION 3.06. No Material Adverse Effect 63 SECTION 3.07. Title to Properties; Possession Under Leases 63 -i- SECTION 3.08. Subsidiaries 64 SECTION 3.09. Litigation; Compliance with Laws 64 SECTION 3.10. Federal Reserve Regulations 64 SECTION 3.11. Investment Company Act 64 SECTION 3.12. Use of Proceeds 64 SECTION 3.13. Tax Returns 65 SECTION 3.14. No Material Misstatements 65 SECTION 3.15. Employee Benefit Plans 65 SECTION 3.16. Environmental Matters 66 SECTION 3.17. Security Documents 66 SECTION 3.18. Location of Real Property and Leased Premises 67 SECTION 3.19. Solvency 68 SECTION 3.20. Labor Matters 68 SECTION 3.21. Insurance 68 SECTION 3.22. No Default 68 SECTION 3.23. Intellectual Property; Licenses, etc. 68 SECTION 3.24. Senior Debt 69 ARTICLE IV Conditions of Lending ARTICLE V Affirmative Covenants SECTION 5.01. Existence; Businesses and Properties 72 SECTION 5.02. Insurance 72 SECTION 5.03. Taxes 73 SECTION 5.04. Financial Statements, Reports, etc. 73 SECTION 5.05. Litigation and Other Notices 75 SECTION 5.06. Compliance with Laws 75 SECTION 5.07. Maintaining Records; Access to Properties and Inspections 76 SECTION 5.08. Use of Proceeds 76 SECTION 5.09. Compliance with Environmental Laws 76 SECTION 5.10. Further Assurances; Additional Security 76 SECTION 5.11. [Reserved] 78 SECTION 5.12. Securities Demand 78 SECTION 5.13. Exchange Notes 79 ARTICLE VI Negative Covenants SECTION 6.01. Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred Stock 80 SECTION 6.02. Liens 85 SECTION 6.03. Asset Sales 85 SECTION 6.04. Limitation on Restricted Payments 86 SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions 90 -ii- SECTION 6.06. Dividend and Other Payment Restrictions Affecting Subsidiaries 92 SECTION 6.07. Transactions with Affiliates 94 SECTION 6.08. Amendment of Security Documents 96 SECTION 6.09. Termination and Suspension of Certain Covenants 97 ARTICLE VII Events of Default SECTION 7.01. Events of Default 97 SECTION 7.02. Exclusion of Immaterial Subsidiaries 100 ARTICLE VIII The Agents SECTION 8.01. Appointment 100 SECTION 8.02. Delegation of Duties 102 SECTION 8.03. Exculpatory Provisions 102 SECTION 8.04. Reliance by Administrative Agent 103 SECTION 8.05. Notice of Default 103 SECTION 8.06. Non-Reliance on Agents and Other Lenders 103 SECTION 8.07. Indemnification 104 SECTION 8.08. Agent in Its Individual Capacity 104 SECTION 8.09. Successor Administrative Agent 104 SECTION 8.10. Agents and Arrangers 105 ARTICLE IX Miscellaneous SECTION 9.01. Notices; Communications 105 SECTION 9.02. Survival of Agreement 106 SECTION 9.03. Binding Effect 106 SECTION 9.04. Successors and Assigns 106 SECTION 9.05. Expenses; Indemnity 109 SECTION 9.06. Right of Set off 111 SECTION 9.07. Applicable Law 111 SECTION 9.08. Waivers; Amendment 111 SECTION 9.09. Interest Rate Limitation 113 SECTION 9.10. Entire Agreement 113 SECTION 9.11. WAIVER OF JURY TRIAL 114 SECTION 9.12. Severability 114 SECTION 9.13. Counterparts 114 SECTION 9.14. Headings 114 SECTION 9.15. Jurisdiction; Consent to Service of Process 114 SECTION 9.16. Confidentiality 115 SECTION 9.17. Platform; Borrower Materials 115 SECTION 9.18. Release of Liens and Guarantees 116 SECTION 9.19. PATRIOT Act Notice 116 SECTION 9.20. Intercreditor Agreements and Collateral Agreement 116 -iii- SECTION 9.21. Conversion of Covenants; Events of Default 116 SECTION 9.22. No Fiduciary Duty 117 Exhibits and Schedules Exhibit A Form of Assignment and Acceptance Exhibit B Form of Solvency Certificate Exhibit C Form of Borrowing Request Exhibit D Senior Secured Exchange Notes Indenture Exhibit E-1 Form of Bridge Note Exhibit E-2 Form of Rollover Note Exhibit F Form of Collateral Agreement Exhibit G Form of Registration Rights Agreement Exhibit H Form of Exchange Notice Exhibit I Form of Closing Certificate Schedule 1.01(a) Certain U.S. Subsidiaries Schedule 1.01(d) Immaterial Subsidiaries Schedule 2.01 Commitments Schedule 3.01 Organization and Good Standing Schedule 3.04 Governmental Approvals Schedule 3.07(b) Possession Under Leases Schedule 3.08(a) Subsidiaries Schedule 3.08(b) Subscriptions Schedule 3.13 Taxes Schedule 3.16 Environmental Matters Schedule 3.21 Insurance Schedule 3.23 Intellectual Property Schedule 4.02(d) Post-Closing Interest Deliveries Schedule 6.07 Affiliate Transactions Schedule 9.01 Notice Information -iv- This SENIOR SECURED BRIDGE LOANCREDIT AGREEMENT is entered into as of February 5, 2008 (this “Agreement”), among BERRY PLASTICS CORPORATION (formerly Berry Plastics Holding Corporation), a Delaware corporation (the “Borrower”), the LENDERS party hereto from time to time, BANK OF AMERICA, N.A., as administrative agent and collateral agent (in such capacities or its successors in such capacities, the “Administrative Agent”) for the Lenders, GOLDMAN SACHS CREDIT PARTNERS L.P., as syndication agent (in such capacity, the “Syndication Agent”), and LEHMAN BROTHERS INC. as documentation agent (in such capacity, the “Documentation Agent”). WHEREAS, on April 3, 2007, Berry Plastics Group, Inc. (“Holdings”) completed a stock-for-stock merger (the “Berry Covalence Merger”) with Covalence Specialty Materials Holding Corp. in which the resulting company retained the name Berry Plastics Group, Inc. WHEREAS, immediately following the Berry Covalence Merger, Berry Plastics Holding Corporation and Covalence Specialty Materials Corp. (“Covalence”) were combined as a direct subsidiary of Berry Plastics Group, Inc. and the resulting company retained the name Berry Plastics Holding Corporation. WHEREAS, on December 28, 2007, Berry Plastics Holding Corporation was combined together with Berry Plastics Corporation in a merger in which Berry Plastics Holding Corporation survived and was renamed Berry Plastics Corporation. WHEREAS, on December 21, 2007, the Borrower, Captive Holdings, Inc., and Captive
